DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/04/2021 has been entered.  Claims 1-9 and 11-16 remain pending in the application.  Claims 10, 17-24, and 28 have been canceled.  New claims 25-27 and 29 have been added.  Applicant's amendments to the claims have overcome the nonstatutory double patenting rejections previously set forth in the Non-Final Rejection mailed 11/03/2020.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mark Swanson on 03/11/2021 and 03/12/2021.  
The application has been amended as follows: 
Regarding claim 1, please replace “through a nozzle” with “through the nozzle” in line 4.

Please cancel claim 28.  

Allowable Subject Matter
Claims 1-9, 11-16, 25-27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a method for building an article by additive manufacturing with a deposition nozzle on a moveable arm.  The method comprises the steps of providing a supply of particulate slurry; and feeding the particulate slurry through the nozzle with a pump.  Each of the nozzle and the pump is connected on and moveable with the moveable arm.  The method further comprises the steps of depositing from the nozzle a first material bead of the particulate slurry in an initial layer of the particulate slurry in a first 2-D plane; and depositing from the nozzle a second material bead of the particulate slurry in a second layer of the particulate slurry in a second 2-D plane on the first material bead of the initial layer.  
The closest prior art is Hefner et al. (US 20120177811 A1) as set forth in the Non-Final Rejection mailed 11/03/2020.  Applicant argues that Cesarano et al. does not disclose or suggest Applicant's additive manufacturing methods using a slurry pump on a moveable arm according to Applicant's claimed invention (remarks, pages 9-10).  Applicant argues that Hefner et al. does not disclose or suggest a slurry pump on an arm for additive manufacturing, according to Applicant's claimed invention (remarks, page 10).  Applicant argues that neither Florio et al. nor Hefner et al. provide the recited 
The references do not teach or suggest wherein each of the nozzle and the pump is connected on and moveable with the moveable arm, as in claim 1, or pumping the slurry from a reservoir through a nozzle with a pump connected to the nozzle and the moveable arm and extruding a material bead of the slurry by moving the nozzle and the pump in a X-Y plane, as in claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA JANSSEN/Examiner, Art Unit 1733